            Case 3:18-cv-07440-JCS Document 82 Filed 04/17/20 Page 1 of 5




 1 Lewis T. LeClair (SBN 77036)
   lleclair@mckoolsmith.com
 2 MCKOOL SMITH, P.C.
   300 Crescent Court, Suite 1500
 3 Dallas, Texas 75201
   Telephone:     (214) 978-4000
 4 Facsimile:     (214) 978-4044

 5 Kirk D. Dillman (SBN 110486)
   kdillman@mckoolsmithhennigan.com
 6 MCKOOL SMITH HENNIGAN, P.C.
   300 South Grand Avenue, Suite 2900
 7 Los Angeles, California 90071
   Telephone:     (213) 694-1200
 8 Facsimile:     (213) 694-1234
   Attorneys for Plaintiff SC Innovations, Inc.
 9

10                               UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13

14 SC INNOVATIONS, INC.,                          CASE NO. 3:18-cv-07440-JCS
15                 Plaintiff,                     UPDATED JOINT CASE MANAGEMENT
                                                  STATEMENT AND [PROPOSED] ORDER
16         vs.
                                                  Hearing Date: April 24, 2020
17 UBER TECHNOLOGIES, INC., RASIER,
   LLC, RASIER-CA, LLC, RASIER-PA, LLC,           Time:       9:30 a.m.
18 RASIER-DC, LLC, RASIER-NY, LLC, AND
   UBER USA, LLC,                                 Location:   Telephonic
19
              Defendants.
20

21

22

23

24

25

26

27

28
     UPDATED JOINT CASE MANAGEMENT STATEMENT
     Case No. 3:18-cv-07440-JCS        -1-
            Case 3:18-cv-07440-JCS Document 82 Filed 04/17/20 Page 2 of 5




 1          Pursuant to Civil Local Rule 16-9, Plaintiff SC Innovations, Inc. (“Sidecar” or “SCI”) and

 2 Defendants Uber Technologies, Inc., Rasier, LLC, Rasier-CA, LLC, Rasier-PA, LLC, Rasier-DC,

 3 LLC, Rasier-NY, LLC, and Uber USA, LLC (collectively, “Uber”) respectfully submit this Updated

 4 Joint Case Management Statement setting forth only changes in information from the Joint Case

 5 Management Statement submitted January 10, 2020 [ECF 69]. For ease of reference, the parties have

 6 kept the same numbering as set forth in the Standing Order for All Judges of the Northern District of

 7 California – Contents of Joint Case Management Statement.

 8          4. Motions
 9          On February 18, 2020, Uber filed a motion to dismiss SCI’s Second Amended Complaint.

10 ECF 76. That motion is fully briefed and scheduled for hearing on April 24, 2020. The parties agree

11 it is too early to determine whether and what other motions the parties may file later in the case.

12          5. Amendment of Pleadings
13          On February 4, 2020, SCI filed its Second Amended Complaint. ECF 73.
14          7. Disclosures
15          The Court has ordered the parties to exchange initial disclosures 30 days after the ruling on
16 Uber’s motion to dismiss. ECF 51. ECF 52.

17          8. Discovery
18          On or before November 30, 2019, both sides served initial document requests, proposed
19 custodians and search terms, and conducted e-discovery searches. Uber anticipates serving additional

20 discovery requests1 and initiating a meet and confer regarding SCI’s responses and objections to

21 Uber’s first set of document requests in the next several weeks. The parties have extensively met and

22 conferred about SCI’s document requests. While progress has been made, the parties have not

23 reached agreement on certain discovery issues related to those requests, including the custodians to be

24

25      1
        Uber’s initial set of document requests was served on November 29, 2019, and was limited to
   proposed “Phase I” of discovery. Subsequently, the Court ruled against a bifurcated discovery
26
   schedule. Uber’s second set of document requests will encompass issues that Uber had originally
27 reserved for proposed “Phase II.”

28 UPDATED JOINT CASE MANAGEMENT STATEMENT
     Case No. 3:18-cv-07440-JCS                      -2-
              Case 3:18-cv-07440-JCS Document 82 Filed 04/17/20 Page 3 of 5




 1 searched and search terms to be applied in connection with the collection and production of ESI.2 The

 2 parties continue to meet and confer in order to narrow those discovery issues to the extent possible.

 3 For those issues in relation to which agreement cannot be reached, the parties anticipate filing a Joint

 4 Letter pursuant to Paragraph 15 of this Court’s Civil Standing Orders.

 5            The parties are conferring on the proper scope of discovery. SCI believes that additional

 6 depositions and perhaps additional interrogatories will be necessary beyond the limits set in the

 7 Federal Rules of Civil Procedure. The parties are conferring about those limitations and will seek

 8 relief as necessary.

 9            Scheduling
10            Following the January 17, 2020, Further Case Management Conference, the Court set the
11 following pretrial dates. ECF 70:

12    Event                                                   Date
13    Discovery cutoff                                        October 10, 2020
      Expert disclosure by party with burden of proof         November 2, 2020
14
      Expert rebuttal                                         December 2, 2020
15    Expert discovery cutoff                                 January 15, 2021
16    Deadline to file dispositive and Daubert motions        January 29, 2021
      Opposition to dispositive and Daubert motions           February 26, 2021
17
      Reply to dispositive and Daubert motions                March 12, 2021
18    Hearing on dispositive motions and Daubert motions April 9, 2021 at 9:30 a.m.
19    Pretrial conference                                     June 25, 2021 at 2:00 p.m.
      Trial                                                   July 12, 2021 at 8:30 a.m. for 10 days,
20                                                            jury
21
              The COVID-19 pandemic has created disruptions and delays that could not have been foreseen
22
     when the Court set this schedule. The parties agree that, in light of these changed circumstances, a
23
     continuance of these pretrial dates, including the discovery cutoff, is needed. Because of the
24

25
        2
        As noted below, progress with respect to discovery has been impeded by the evolving public
26
   health crisis and, in particular, the shelter-in-place order in California, during which time Uber has had
27 limited access to the materials and resources required to advance discovery.

28 UPDATED JOINT CASE MANAGEMENT STATEMENT
     Case No. 3:18-cv-07440-JCS                       -3-
            Case 3:18-cv-07440-JCS Document 82 Filed 04/17/20 Page 4 of 5




 1 continuing uncertainties regarding the pandemic, however, the parties are not in a position to propose

 2 specific dates at this time. They will do so when COVID-19 recovery plans and orders become more

 3 definite.

 4          21. Other Matters
 5          The parties are not aware of any other matters requiring the Court’s attention at this time.

 6 DATED: April 17, 2020                        Respectfully submitted,

 7                                                By      /s/Lewis T. LeClair
 8                                                      Lewis T. LeClair (Bar No. 77036)
                                                        300 Crescent Ct., Suite 1500
 9                                                      Dallas, Texas 75220
                                                        lleclair@mckoolsmith.com
10
                                                       Attorneys for Plaintiff SC Innovations, Inc.
11
                                                          /s/ Cynthia E. Richman
12
                                                         Theodore J. Boutrous Jr.
13                                                       Daniel G. Swanson
                                                         Cynthia E.Richman
14                                                       GIBSON, DUNN & CRUTCHER LLP
15                                                     Attorneys for Defendants Uber Technologies, Inc.,
16                                                     Rasier, LLC, Raiser-CA LLC, Rasier-PA LLC,
                                                       Rasier-DC, LLC, Rasier-NY, LLC, and Uber USA,
17                                                     LLC

18

19

20

21

22

23

24

25

26

27

28 UPDATED JOINT CASE MANAGEMENT STATEMENT
     Case No. 3:18-cv-07440-JCS                        -4-
              Case 3:18-cv-07440-JCS Document 82 Filed 04/17/20 Page 5 of 5




 1                                  CASE MANAGEMENT ORDER
 2            The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is

 3 approved as the Case Management Order for this case and all parties shall comply with its provisions.

 4 [In addition, the Court makes the further orders stated below:]

 5
     IT IS SO ORDERED.
 6
     Dated:
 7                                           The Hon. Joseph C. Spero
                                             UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 UPDATED JOINT CASE MANAGEMENT STATEMENT
     Case No. 3:18-cv-07440-JCS                     -5-
